       Case 3:18-cv-00008-WHA-SMD Document 39 Filed 03/11/21 Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

JAMAR RASHAWN WARNER,                          )
                                               )
        Plaintiff,                             )
                                               )
  v.                                           ) CIVIL ACTION NO. 3:18-CV-8-WHA
                                               )
LT. JOHNSON, et al.,                           )
                                               )
        Defendants.                            )

                                            ORDER

         On February 16, 2021, the Magistrate Judge entered a Recommendation (Doc.

#38) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. Defendants’ motion for summary judgment is GRANTED.

        3. Judgment is GRANTED in favor of Defendants.

        4. This case is DISMISSED with prejudice.

        5. Other than the filing fee assessed to Plaintiff, no costs are taxed.

        A separate Final Judgment will be entered in accordance with this order.

        DONE this 11th day of March, 2021.



                                 /s/ W. Harold Albritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
